                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:19CR3012

     vs.
                                                          ORDER
DAVID E. DOLL,

                 Defendant.


     After conferring with defense counsel and without objection by the
government,

     IT IS ORDERED:

     1)    Defendant’s oral motion to continue the status conference, (Filing
           No. 15), is granted.

     2)    A status conference will be held before the undersigned magistrate
           judge at 9:30 a.m. on June 18, 2019 by telephone. All participants
           shall use the conferencing information provided by the court, (see
           Filing No. 11), to participate in the call to discuss case progression
           and a potential trial setting. Counsel for the parties shall be present
           at the conference.

     3)    The Court further finds that the time between today’s date and June
           18, 2019 shall be deemed excludable time in any computation of
           time under the requirements of the Speedy Trial Act, because this
           case is “unusual and complex,” and is exempted from the time
           restrictions of the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii).

     April 16, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
